Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
2.	Claims 1-4, 15, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mangnall et al (US Pat. No. 11,328,015).
	As per independent claim 1, Mangnall et al disclose, e.g., see Fig. 6, the invention substantially as claimed, including: 
Claim 1. A processing unit (Fig. 6), comprising: 
(Fig. 6, look up tables 730) comprising a control state (Fig. 6, range Detector 714) and a plurality of data entries (look up tables 730 provide a plurality of data entries); and 
one or more operation elements (Fig. 6, certain elements coupled to look up tables 730) communicatively coupled with the one or more registers, the one or more operation elements being configured to: 
receive an input operand (Fig. 6, “input” coupled to element 710); 
select one or more bits from the input operand (column 10, third para., first sentence [t]o select an entry from the table, the execution unit may use only some of the bits of the input mantissa); 
select a data entry from the plurality of data entries using the one or more bits (Fig. 6, outputs of LUTs); and 
determine an approximation value of a non-linear activation function for the input operand using the data entry (Fig. 6, output of element 780 “value of function”).   It is noted that Mangnall et al do NOT specifically detail the claimed “one or more registers” for storing “Data States 6013i”; however, the LUTs 730 can provide the desired “data entries” .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Mangnall et al’s teachings because the reference is a function approximation device use a certain portion of the input operand to select the data entries as claimed. 
As per dependent claim 2, the input of the Range Detector 714 is considered the detailed feature of claim 2.
As per claim 3, Mangnall et al disclose non-linear function (see col. 5, third para; col. 6, first complete para.; and col. 7).
As per claim 4, the claim adds “bias” and “slope”.  Mangnall et al disclose trigonometric functions.  They should have bias and slope features.
	Due to the similarity of claims 15 and 16-17 to claims 1 & 3, they are rejected under a similar rationale.

Conclusion
3.	Claims 5-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

5.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the detailed features of dependent claims 5-14 and 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Caldwell, can be reached on (571) 272-3702.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182